COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:      In the Interest of B.R., a Child

Appellate case number:    01-13-00023-CV; 01-13-00024-CV

Trial court case number: 2011-00845J; 2010-05141J

Trial court:              315th District Court of Harris County

         Appellant Ivan Rodarte has filed an unopposed motion to abate this appeal, to allow the
trial court to consider a motion to withdraw being filed by appellant’s counsel in the trial court
and, if counsel is permitted to withdraw, to appoint new counsel. Under the Texas Family Code,
the trial court is responsible for appointing counsel to represent an indigent parent, like Rodarte,
who responds in opposition to a parental termination suit. See TEX. FAM. CODE ANN. §
107.013(a)(1) (West Supp. 2012). Once appointed, the attorney must continue to represent the
parent until the suit is dismissed, the appeals are exhausted or waived, or the attorney is relieved
of his duties or replaced by the trial court. See TEX. FAM. CODE ANN. § 107.016(2) (West Supp.
2012); In re M.V.G., 285 S.W.3d 573, 575 (Tex. App.—Waco 2009, order).
        Accordingly, we grant the motion, and we abate this appeal for the trial court to
determine whether counsel should be permitted to withdraw and, if so, to appoint new counsel.
See In re M.V.G., 285 S.W.3d at 575, 576. Any hearing shall be conducted within 14 days after
the date of this Order. The trial court clerk shall filed a supplemental clerk’s record containing
the trial court’s orders pertaining to the withdrawal of counsel or the appointment of appellate
counsel within 21 days after the date of this Order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record complying with this Order is filed with the Clerk of this Court.
       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court

Date: March 21, 2013